Louisa Boehm brought this suit originally in the Franklin Common Pleas against the Columbus Railway, Power and Light Company for damages for personal injury alleged to have been caused by the negligence of an employee.
It is alleged that on the 25th day of May, 1919, Boehm, became a passenger upon a street car of the Company, at the usual stopping point at Stewart and Yeager Streets; that while she was such passenger, and was in the act of entering the rear door of said street car, the defendant carelessly and negligently suffered and permitted the rear door to suddenly close shut upon her with great force and violence without notice of her, jamming her body and limbs against the door jam on one side and the door on the other; that they negligently failed to warn her of the dangerous situation while she was so entering said car, and that as a result of the blow she was severely injured in her legs and arms.
The evidence showed that while she was so entering the street car with her one foot upon the platform and her body in the doorway, facing to the front of her, the conductor standing to her right and facing the rear of the car, there was an automobile approaching the rear of the car, in full view of the conductor; that the automobile was occupied by several people who continued to drive the automobile toward the car and struck the street car upon the step, on the right hand side and lifted the step upwards and forced the door against her by reason of the automatic connection between the folding step and the closing of the door.
The Common Pleas non-suite,d Boehm and was affirmed by the Court of Appeals.
Boehm, in the Supreme Court, contends:
1. That an ordinance of thei City of Columbus made it the conductor’s; duty to warn her of the impending danger. ,.
2. That the Court erred in non-suiting the plaintiff.
3. That under the scintilla rule the case should have gone to the jury. : 1